IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                               No. 01-20052
                             Summary Calendar



                       UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                                    versus

                         RAMCEY THEOPHUS HAMP,

                                                 Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                       USDC No. H-00-CR-619-ALL
                         --------------------
                            August 6, 2001

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Ramcey Theophus Hamp appeals his guilty-plea conviction for

being a felon in possession of a firearm possessed in and affecting

interstate commerce, in violation of 18 U.S.C.§§ 922(g)(1) and

924(a)(2).     He contends that the factual basis to which he pleaded

was insufficient to support the interstate commerce element of a §

922(g)(1)    offense   and   that   this     court   should   reconsider   its

jurisprudence regarding the constitutionality of § 922(g)(1) in

light of Jones v. United States, 529 U.S. 848 (2000), and United

States v. Morrison, 529 U.S. 598 (2000).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                    No. 01-20052
                                         -2-

     “This      court        has     repeatedly      emphasized          that    the

constitutionality of § 922(g)(1) is not open to question.”                       See

United States v. De Leon, 170 F.3d 494, 499 (5th Cir.), cert.

denied,   528   U.S.    863    (1999).      The    cases   cited    by    Hamp   are

distinguishable        and     do     not   affect     this        determination.

Consequently, the judgment of the district court is AFFIRMED.